OFFICEOFTHEA'ITORNEY          GENERALOFTEXAS




                                                lattar dtated S?ay 6,




,




                            f thl8 stat8 provide a
                            so length i&r the re-
                            the watera       Oz thi8


                    Art.   94l)   Vernon'8    Annotated   Fen@1 UC&,


         Vrorided,   that It ahall Do unlawful tcr any
    por8on to take, or here la hlr omeselon      In thie
    State, enj mpeokled sea t-root o f! less length then
    twelva iPobds, any rud fish of less length th6n
    twelve inohes, or of qent&r length t&m thirty-
    OWQ lnohea, or ang drum of less lm$th than sight
    inoher or greater lazigth then twenty lnohea, 54
    flounder o? 18~1 length than twelve lnohdts, or
    any shoephsed of leelr length than ofat inches.
    (A4 ssiended Aets 1929, 4let I&F., p. 269, oh.
         Acts 193G~ 41st tit:., 5th C. S., p. IS, oh. 13,
Boo. m.   3. Tuaker,p. 2



          After oareful feaearah, me have U.lad to find any
sat 0r tb Laf&lature r+5p+altng or further amending said s00-
tion le ~0r Art. 941, siwra.
           Trusting   this   fully ansrver8 your inquiry,      we are

                                                Vary   truly   ~youra




                                         Ey    /a/ yred C. Chaoblsr
                                                               Atmletent

                                         BY   /a/
                                                Elton M. Hyder, Jr~.




AFPIIam MAT 89, 19,014
/8/ 0. S. Bla-
fAettn&) Attormy Generel or Texas
AP~CV&l Cl'RWJH CC@ITTE3
By- 0. a., chalrvn